Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/03/2019, 11/06/2019 and 03/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments


35 USC§ 112 (a)


Applicant’s arguments, see p.1, filed on 06/22/2022, with respect to Claim 11 has been fully considered and are persuasive.  The rejection of Claim 11 has been withdrawn. 


35 USC§ 112 (b)


Applicant’s arguments, see p.1, filed on 06/22/2022, with respect to Claim 5 has been fully considered and are persuasive.  The rejection of Claim 5 has been withdrawn. 

35 USC§ 103
Applicant’s arguments filed on 06/22/2022 with respect to Claim 1, have been considered but are moot because of the new ground of rejection necessitated by the amendments.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumoto Yoichi. (JP 2015-148594 A), hereinafter ‘Katsumoto’, in view of Li et al. (WO 2015176675 A1), hereinafter ‘Li’. 

With regards to Claim 1, Katsumoto discloses an electrical measurement cartridge comprising: a container having an opening portion and a sample holding portion (Namely, the container which has an opening and a sample holding part first in this technology and the sealed part which seals at least one copy of the aforementioned sample holding part, [0012]; Fig 1- opening portion 111 and a sample holding portion 112); a sealing portion configured to seal with at least part of the sample holding portion (Sealed part 12 in the cartridge 1 for electric measurement concerning this technology, the sealed part 12 is designed so that at least one copy of the sample holding part 112 may be sealed and the sealing portion (i.e. tip of 12, added by examiner) and electrode 13 may be paused [0031]; Fig 1- shows that sealed part 12, including a sealing portion (i.e. tip of 12, added by examiner); sealing at least part of the sample holding portion 112); a shaft portion extending from the sealing portion (Fig.1 shows seal part 12 (i.e. shaft portion, added by examiner) extending from the sealing portion (i.e. tip of 12), added by examiner); an electrode secured to the sample holding portion (In the cartridge 1 for electric measurement concerning this technology, the electrode 13 is preliminarily fixed to the sample holding part 112 [0045]).
However, Katsumoto does not specifically disclose a lid; the container is configured to engage with the lid when the sealing portion seals with the at least part of the sample holding portion; and at least one spring configured to generate a pressing force on at least a portion of the lid when the container and the lid are engaged, the pressing force being generated in a direction in which the lid extends; and a securing mechanism configured to secure the lid to the container so that the at least one spring is at least partially compressed against an upper end of the shaft portion opposite the sealing portion and presses the shaft portion of the lid toward the sample holding portion.
	Li discloses a lid; the container is configured to engage with the lid (Fig.14 shows the lid assembly 1400 is configured to engage with the sample container 1440, added by examiner); at least one spring configured to generate a pressing force on at least a portion of the lid when the container and the lid are engaged, the pressing force being generated in a direction in which the lid extends (Fig.14 shows spring 1460 configured to generate a pressing force on at least a portion of the lid 1410 when the container 1440 and lead assembly 1400 are engaged, added by examiner); a securing mechanism configured to secure the lid to the container (FIG. 24 shows a locking mechanism for a lid apparatus in accordance with an embodiment of the invention, FIG. 25 shows a lid apparatus where the locking mechanism has been released in accordance with an embodiment of the invention, FIG. 26 shows a lid apparatus being opened in accordance with an embodiment of the invention).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Li, to utilize a lid that is configured to engage with the container when the sealing portion seals with the at least part of the sample holding portion and a securing mechanism configured to secure the lid to the container so that the at least one spring is at least partially compressed against an upper end of the shaft portion opposite the sealing portion and presses the shaft portion of the lid toward the sample holding portion; to improve sealing of the sample and prevent contamination from the surrounding environment.


With regards to Claim 2, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 1.
However, Katsumoto does not specifically disclose at least one spring is positioned at the upper end of the shaft portion on a side different from a side of the shaft portion having the sealing portion.
Li further discloses at least one spring (Fig.14 shows at least one spring 1460, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Li, to position the spring at the upper end of the shaft portion on a side different from a side having the sealing portion to bias the shaft downward by pressing to ensure good contact between the container wall and the shaft thus improving the sealing quality (The springs may bias the heater downward. The springs may cause the heater to be pressed against the top of the sample container. The springs may ensure good contact between the heater and the sample container top [00215], Li).

With regards to Claim 3, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 2.
However, Katsumoto does not specifically disclose at least one spring includes at least one of a wave-like shape, a coil-like shape, and a pantograph-like shape.
Li further discloses at least one spring includes a coil-like shape (Fig.14 shows spring 1460 includes a coil-like shape, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Li, to utilize a coil-like shape spring as it is known in the art to improve the reciprocating pressure distribution of the stress mechanism thus improving the sealing quality of the cartridge.
 

With regards to Claim 4, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 1.
Katsumoto further discloses the container further includes a recess portion; a claw configured to engage with the recess portion  (The cartridge 1 for electric measurement concerning this technology can also be further provided with the fixing mechanism 2. In this technology, in the fixing mechanism 2, specifically, when the sealed part 12 seals at least one copy of the sample holding part 112, it is a mechanism which fixes the container 1 1 and the sealed part 12. although the fixing mechanism 2 in particular is not limited, it can be come out of it with the pawl 22 (i.e. claw) which fitted into the notch 21 (i.e. recess portion) like a 9th embodiment shown in Fig.9 provided by the container 11, and the notch 21, for example, and was provided by the sealed part 12, and it can be constituted [0062]).
However, Katsumoto does not specifically disclose the lid.
Li discloses the lid (Fig.14 shows lid assembly 1400, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Li, to utilize a lid including a claw configured to engage with the recess portion of the container to ensure reliability of sealing (FIG. 24 shows a locking mechanism for a lid apparatus in accordance with an embodiment of the invention. An elastic hook group may be adopted. Upon locking, one, two, three, four, five or more hooks may function simultaneously to ensure reliability of the limit [0247], Li).


With regards to Claim 5, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 4.
Katsumoto additionally discloses the shaft portion having a length greater than a length from an upper edge of the sealing portion to a lower edge of the recess portion (Fig.9 shows the shaft portion (i.e. seal part 12, added by examiner) having a length greater than a length from an upper edge of the sealing portion (i.e. tip of seal part 12, added by examiner) to a lower edge of the recess portion 21, added by examiner).
However, Katsumoto does not specifically disclose the pressing force is generated by the shaft portion.
Li discloses the pressing force is generated (Fig. 14 shows spring 1460 generates pressing force, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Li, to utilize the pressing force generated by the shaft portion due to spring compression to improve sealing quality and measurement accuracy.


With regards to Claim 6, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 1.
Katsumoto additionally discloses the container further has a sloped inner sidewall configured to contact the sealing portion, the slope of the inner sidewall increasing from a bottom of the container towards the opening portion, and wherein the sealing portion further has a sloped outer sidewall configured to contact the container, the slope of the outer sidewall increasing from a bottom of the sealing portion toward a top portion of the sealing portion, and the slope of the outer sidewall of the sealing portion is less than the slope of the inner sidewall of the container (Fig 6 & 7 shows the container 11 further has a sloped inner sidewall configured to contact the sealing portion 12, the slope of the inner sidewall increasing from a bottom of the container towards the opening portion, and wherein the sealing portion further has a sloped outer sidewall configured to contact the container, the slope of the outer sidewall increasing from a bottom of the sealing portion toward a top portion of the sealing portion, and the slope of the outer sidewall of the sealing portion is less than the slope of the inner sidewall of the container, added by examiner).


With regards to Claim 7, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 1.
Katsumoto additionally discloses the sealing portion and at least one other portion are made of the same material (Resin can be used for the notch 21 and the pawl 22 as well as the container 11 or the sealed part 12 in the cartridge 1 for electric measurement concerning this technology [0070]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Li, to utilize same material to make the sealing portion and at least one other portion of the lid to improve manufacturing efficiency and reduce production cost.


With regards to Claim 8, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 1.
Katsumoto additionally discloses container is formed with a resin (Resin can be used for the notch 21 and the pawl 22 as well as the container 11 or the sealed part 12 in the cartridge 1 for electric measurement concerning this technology [0070]).
With regards to Claim 9, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 8.
Katsumoto additionally discloses the resin is at least one resin selected from the group consisting of polypropylene, polystyrene, acrylic, and polysulfone (Furthermore, although a type of the resin is not especially limited, one or more types of resin selected from polypropylene, polystyrene, acrylic, and polysulfone may be used [0021]).


With regards to Claim 10, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 1.
Katsumoto additionally discloses a cross-sectional area of the shaft portion is smaller than a cross-sectional area of the sealing portion (Fig.4(A) shows that cross-sectional area of the shaft portion is smaller than a cross-sectional area of the sealing portion, added by examiner).


With regards to Claim 12, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 1.
Katsumoto additionally discloses reagent is sealed in a sealed portion of the sample holding portion (In this case, it is also possible to carry out fitting of the once removed sealed part 12 to the container 11 again, and to enclose the reagent R with the sealing portion of the sample holding part 112 [0029]).
With regards to Claim 13, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 12.
Katsumoto additionally discloses reagent is in a solid state (With this technology, the reagent R in particular that can be held to the sample holding part 112 is not limited, but can be chosen freely. For example, the shape of a gas, a solid state, and which liquid reagent are mentioned [0072]).


With regards to Claim 14, Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 1.
Katsumoto additionally discloses sealing portion is configured to separate a sealed portion of the sample holding portion from the electrode (The cartridge for electric measurement in which the aforementioned sealed part pauses the sealing portion and the aforementioned electrode of the aforementioned sample holding part, The above-mentioned electric measurement equipment can also be provided with the sealing cancellation mechanism which releases at least some sealed states of the aforementioned sample holding part [0014]).


With regards to Claim 15, Katsumoto in view of Li, discloses the claimed limitations as discussed in Claim 1.
Katsumoto additionally discloses a cartridge insertion interface configured to receive the electrical measurement cartridge; and circuitry configured to apply a voltage to the electrode and measure electrical characteristics of a sample (Fig.11 is a mimetic diagram showing typically a 1st embodiment of the electric measurement equipment 10 concerning this technology. According to this embodiment, the cartridge 1 for electric measurement concerning a 6th embodiment mentioned above is used. The electric measurement equipment 10 concerning this technology is divided roughly, and is provided with the cartridge 1 for electric measurement mentioned above, the cartridge insertion part 3, the application part 4, and the measuring part 5 at least [0078]; The cartridge 1 for electric measurement concerning this technology is inserted in the cartridge insertion part 3 concerning this technology. The cartridge insertion part 3 can be freely designed in accordance with the form of the cartridge 1 for electric measurement [0079]; In the application part 4, voltage is applied to the electrode 13 of the cartridge 1 for electric measurement concerning this technology [0081]; Measuring part 5 In the measuring part 5, the electrical property of the sample S held at the cartridge 1 for electric measurement concerning this technology is measured [0082]).


With regards to Claim 16, Katsumoto in view of Li, discloses the claimed limitations as discussed in Claim 1.
Katsumoto further discloses an unlocking pin configured to disengage (The example which releases fixing with the container 11 and the sealed part 12 by the fixing mechanism 2 is described using the release pin 61 [0085]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsumoto in view of Li, to utilize the unlocking pin, a known disengaging mean in the art, to disengage the container and the lid to improve operational efficiency.


With regards to Claim 17, Katsumoto in view of Li, discloses the claimed limitations as discussed in Claim 1.
Katsumoto additionally discloses a sample introduction member configured to introduce a sample into the container (Fig.15 is a mimetic diagram showing typically a 1st embodiment of the kit K for electric measurement concerning this technology. According to this embodiment, the cartridge 1 for electric measurement concerning a 10th embodiment mentioned above is used. The kit K for electric measurement concerning this technology is divided roughly, and it has at least the cartridge 1 for electric measurement mentioned above, and the component 8 for sample introduction [0091]).


With regards to Claim 18, Katsumoto in view of Li, discloses the claimed limitations as discussed in Claim 1.
Katsumoto additionally discloses measuring electrical characteristics of a sample, using an electrical measurement cartridge (The cartridge 1 for electric measurement concerning this technology can be suitably used for measurement of the electrical property of the sample S. An electrical property in particular measurable with the electric measurement method concerning this technology is not limited, but can be freely measured according to the type of sample S used as a measuring object, the physical properties which should be analyzed, etc. For example, a dielectric constant, impedance, etc. can be measured [0098]).


With regards to Claim 19, Katsumoto in view of Li, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 20, Katsumoto in view of Li, discloses the claimed limitations as discussed in Claim 16 and 19.
Katsumoto further discloses an unsealing mechanism configured to unseal the sealing portion from the at least part of the sample holding portion (The above-mentioned electric measurement equipment can also be provided with the sealing cancellation mechanism which releases at least some sealed states of the aforementioned sample holding part [0014]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumoto, in view of Li, and in further view of M. B. Mittleman (US 3560162), hereinafter ‘Mittleman’. 
Katsumoto in view of Li, discloses the claimed invention as discussed in Claim 10.
However, Katsumoto does not specifically disclose a cross-sectional shape of the shaft portion is one of a cross-like shape, a bar-like shape, and a cross-like shape or a bar-like shape having a center portion formed in a circular shape.
 Mittleman discloses a shaft portion having a center portion formed in a circular shape (Shank 24 is seated into stopper 16b by fitting bulbous portion 33 (i.e. bar-like shape) into seating portion 21 as described relative to FIG. 3, p.4, C5, Lines 65-68).
In view of MPEP 2143.02, it would be obvious, on the basis of predictability well known to an ordinary person skilled in the art, that to facilitate the mechanical assembly of the shaft, the cross-sectional shape of the shaft portion could be any cross-like shape, bar-like shape, and a cross-like or a bar-like shape having a circular center portion. This device specific cross-sectional shape of the shaft would also be beneficial to improve the hermetic sealing quality of the sample holding portion thus improving the measurement accuracy. 


Conclusion

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863